DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the recited “the” temperature threshold is indefinite because it lacks antecedent basis… One of ordinary skill in the art would not have known the metes and bounds of the temperature threshold.  Specifically, whether the temperature threshold is a new recitation or does the temperature threshold refer back to write temperature threshold. 
Correction is required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1,2,4,5,8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190050153, published Feb 2019) and in view of Gwin (US 9804796) and further in view of Tzafrir (20130290600)

Claim 1.    Yang discloses A storage device (e.g., NVM 102 may include multiple memory cells configured to be accessed as a 
group or accessed individually, para 0029), comprising:
memory having a plurality of first and second cells, each of the second cells being configured to store more bits than each of the first cells (e.g., blocks of dies 104 of SSD 90 may be organized to store a single bit per cell (herein referred to as single-bit-per-cell or SBC) or to store multiple bits per cell (herein referred to as multiple-bits-per-cell or MBC), para 0032-0033 Fig. 2 and 3; including a plurality of MBC blocks and SBC blocks, 0035);  and

a controller configured to store data in the first cells in response to a write command from a host device (e.g., Controller 100 manages operations of SSD 90, such as writes to and reads from NVM 102, 0025 Fig. 1),

the controller being further configured at a higher transfer rate when a temperature of the second cells is above a temperature threshold than when below the temperature threshold (e.g., temperature sensor is above a start throttling threshold.  During thermal throttling, if SBC blocks are not available, then sub-system 510 selects MBC blocks and conducts writes to these MBC blocks in a SBC mode. 0036; writing to blocks in a SBC mode is faster in comparison to writing in a MBC mode.  For example, writing a page of block in a SLC mode is faster in comparison to writing a page of a block in a TLC mode, 0037; faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling, 0037; block assignment table may be incorporated into a garbage collection module to fold blocks during garbage collection, 0054).

	a sensor configured to measure a temperature (e.g., temperature sensor 106 for measuring the operating temperature of an individual die 104, 0024 Fig. 1).

Yang does not disclose, but Gwin discloses 	
	based on; not exceeding (e.g., In the normal mode of operation 202, the SSD 104 maintains the temperature within the SSD 104 to be at or below the lower threshold temperature 120, col 3:50-55); and
	 at a second transfer rate greater than the first transfer rate based on the temperature of the second cells exceeding the temperature threshold (e.g.,  to operate in the emergency mode 204 shutdowns and/or throttling of read/write operations in the SSD 104 may be reduced and pending I/O operations may be completed expeditiously by performing the pending I/O operations at rate that is greater than normal rate of performing the I/O operations, col 4:25-30 Fig. 2);

	the transfer of the data from the first cells to the second cells based on the temperature of the second cells exceeding a maximum write temperature threshold (e.g., determines whether the temperature of the SSD 104 is greater than the upper threshold temperature. If so (“Yes” branch 422), the emergency mode application 112 decreases the rate at which read and write operations are performed, col 5:30-35 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with  Gwin, providing the benefit of to operate in the emergency mode 204 shutdowns and/or throttling of read/write operations in the SSD 104 may be reduced and pending I/O operations may be completed expeditiously (see Gwin, col 4:25-30) the life expectancy (i.e., the lifespan) of the SSD 104 is optimized (col 3:50-60).

Yang in view of Gwin does not disclose, but Tzafrir discloses 	
	to transfer the data from the first cells to the second cells (e.g., Data that has been stored in the storage block 238 may be transferred to the storage block 239, 0031 Fig. 2).
		disable (e.g., controller 108 may be further configured to detect that a first temperature associated with the first die is equal to or exceeds a temperature threshold. In response to detecting that the first temperature is equal to or exceeds the temperature threshold, the controller 108 may be configured to redefine the metablock to form a redefined metablock that includes a second plurality of storage blocks. The redefined metablock may exclude all storage blocks located in the first die., 0021).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with  Gwin, with Tzafrir, providing the benefit of  to cool the data storage device 102 without completely stopping all data transfer to and from the data storage device 102 (see Tzafrir, 0012, 0006).


Claim 2.    Yang does not disclose, but Gwin discloses 	
	Store the data in the first cells until the temperature of the second cells decreases below the temperature threshold for the second cells (e.g., the SSD 104 performs (or continues to perform) read and write operations at a higher rate than in the normal mode 202 in an attempt to rapidly complete the pending read and write operations (at block 418), col 5:25-30; the emergency mode application 112 decreases the rate at which read and write operations are performed (i.e., throttling is performed in the emergency mode 204 but still the read and write operations may be performed at a higher rate than in the normal mode 202) to maintain temperature at or below the upper threshold temperature 122 (at block 424). If not (“No” branch 426) control returns to block 418., col 3:33-40, Fig. 3, step 310).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with  Gwin, providing the benefit of to operate in the emergency mode 204 shutdowns and/or throttling of read/write operations in the SSD 104 may be reduced and pending I/O operations may be completed expeditiously (see Gwin, col 4:25-30) the life expectancy (i.e., the lifespan) of the SSD 104 is optimized (col 3:50-60).


Claim 4.    Yang discloses wherein the first cells comprise single level cells (SLCs), and wherein the second cells comprise one of multiple level cells (MLCs), triple level cells (TLCs), quad level cells (QLCs), or penta level cells (PLCs) (e.g., to TLC block(s) to available spare SLC block(s), 0047, 0058).

Claim 5.    Yang discloses wherein the first cells comprise multiple level cells (MLCs), and the controller is configured to store one bit in each of the MLCs (e.g., controller may select a TLC block and program the selected TLC block in a SLC mode, 0036).

Claim 8.    Yang discloses A storage device (e.g., NVM 102 may include multiple memory cells configured to be accessed as a 
group or accessed individually, para 0029), comprising:
memory having a plurality of first and second cells, each of the second cells being configured to store more bits than each of the first cells (e.g., blocks of dies 104 of SSD 90 may be organized to store a single bit per cell (herein referred to as single-bit-per-cell or SBC) or to store multiple bits per cell (herein referred to as multiple-bits-per-cell or MBC), para 0032-0033 Fig. 2 and 3; including a plurality of MBC blocks and SBC blocks, 0035);  and

a controller configured to store data in the first cells in response to a write command from a host device (e.g., Controller 100 manages operations of SSD 90, such as writes to and reads from NVM 102, 0025 Fig. 1),

the controller being further configured to at a first transfer rate when a temperature of the second cells is below a temperature threshold and at a second transfer rate higher than the first transfer rate when the temperature is above the temperature threshold (e.g., temperature sensor is above a start throttling threshold.  During thermal throttling, if SBC blocks are not available, then sub-system 510 selects MBC blocks and conducts writes to these MBC blocks in a SBC mode. 0036; writing to blocks in a SBC mode is faster in comparison to writing in a MBC mode.  For example, writing a page of block in a SLC mode is faster in comparison to writing a page of a block in a TLC mode, 0037; faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling, 0037; block assignment table may be incorporated into a garbage collection module to fold blocks during garbage collection, 0054).

	a sensor configured to measure a temperature (e.g., temperature sensor 106 for measuring the operating temperature of an individual die 104, 0024 Fig. 1).

Yang does not disclose, but Gwin discloses 	

	perform a data.. below a temperature threshold (e.g., In the normal mode of operation 202, the SSD 104 maintains the temperature within the SSD 104 to be at or below the lower threshold temperature 120, col 3:50-55); and
	a second transfer rate higher than the first transfer rate when the measured temperature is above the temperature threshold (e.g.,  to operate in the emergency mode 204 shutdowns and/or throttling of read/write operations in the SSD 104 may be reduced and pending I/O operations may be completed expeditiously by performing the pending I/O operations at rate that is greater than normal rate of performing the I/O operations, col 4:25-30 Fig. 2);

	the measured temperature of the second cells reaches a maximum write temperature threshold greater than the temperature threshold (e.g., determines whether the temperature of the SSD 104 is greater than the upper threshold temperature. If so (“Yes” branch 422), the emergency mode application 112 decreases the rate at which read and write operations are performed, col 5:30-35 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with  Gwin, providing the benefit of to operate in the emergency mode 204 shutdowns and/or throttling of read/write operations in the SSD 104 may be reduced and pending I/O operations may be completed expeditiously (see Gwin, col 4:25-30) the life expectancy (i.e., the lifespan) of the SSD 104 is optimized (col 3:50-60).

Yang in view of Gwin does not disclose, but Tzafrir discloses 	
	to transfer the data from the first cells to the second cells (e.g., Data that has been stored in the storage block 238 may be transferred to the storage block 239, 0031 Fig. 2).
		Data transfer continues until  (e.g., controller 108 may be further configured to detect that a first temperature associated with the first die is equal to or exceeds a temperature threshold. In response to detecting that the first temperature is equal to or exceeds the temperature threshold, the controller 108 may be configured to redefine the metablock to form a redefined metablock that includes a second plurality of storage blocks. The redefined metablock may exclude all storage blocks located in the first die., 0021).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with  Gwin, with Tzafrir, providing the benefit of  to cool the data storage device 102 without completely stopping all data transfer to and from the data storage device 102 (see Tzafrir, 0012, 0006).

Claim 10 is rejected for reasons similar to claim 2 (see above).


7.	Claims 6, 7, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190050153, published Feb 2019) and in view of Gwin (cited above), and Tzafrir (cited above), and further in view of Kuusilinna (US 20100231286)

Claim 6.    Yang discloses wherein the controller is configured to store data in the memory on different dies, and the controller is further configured identify the temperature of the second cells from a die (e.g., controller coupled to one or more flash dies, one or more temperature sensors proximate to the one or more flash dies, controller to periodically fetch a temperature reading from the one or more temperature sensors, 0004).

Yang in view of Gwin and Tzafrir,  does not disclose, but Kuusilianna discloses 	 
having a highest temperature of the different dies (e.g., resource determined to have the highest temperature value in step 112, para 0056 Fig. 6).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with altering transferring speed among memory devices based on electrical power  by Gwin and Tzafrir,  with Kuusilianna, providing the benefit of thermal control in die structures (see Kuusilianna, 0001) by comparing temperature values of at least two thermal sensor and control activity of said dies (0007).

Claim 7.    Yang in view of Gwin does not disclose, but Tzafrir discloses 	
	wherein the controller is further configured to throttle parallel access to the different dies when the temperature of the second cells is above the temperature threshold (e.g., controller 108 may be further configured to detect that a first temperature associated with the first die is equal to or exceeds a temperature threshold. In response to detecting that the first temperature is equal to or exceeds the temperature threshold, the controller 108 may be configured to redefine the metablock to form a redefined metablock that includes a second plurality of storage blocks. The redefined metablock may exclude all storage blocks located in the first die., 0021;  transfer data that is stored in storage blocks of the particular die to replacement storage blocks of other dies , 0024).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with  Gwin, with Tzafrir, providing the benefit of  to cool the data storage device 102 without completely stopping all data transfer to and from the data storage device 102 (see Tzafrir, 0012, 0006).

Claim 12 is rejected for reasons similar to claim 6 (see above).

Claim 13 is rejected for reasons similar to claim 7 (see above).


8.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190050153, published Feb 2019) and in view of Gwin (cited above), and Tzafrir (cited above), and further in view of Sharma (US 20170177262)

Claim 9.    Yang in view of Gwin and Tzafrir does not disclose, but Sharma discloses

wherein the temperature threshold comprises a first temperature threshold, and wherein the controller is configured to transfer the data from the first cells to the second cells at a third transfer rate higher than the second transfer rate when the temperature is above a second temperature threshold higher than the first temperature threshold (e.g., operation monitor module 204 is configured to compare the monitored operational characteristic to one or more thresholds.  the operation monitor module 204 is configured to determine whether the monitored operational characteristic (e.g., temperature) satisfies a low threshold (e.g., a low temperature threshold) and a high threshold (e.g., a high temperature threshold), para 0027 Fig. 2; in combination with Ellis’ disclosure of configurable thresholds, col 9:5-12).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with altering transferring speed among memory devices based on electrical power  by Gwin and Tzafrir, with Sharma, providing the benefit of independently throttling performances of read and write requests (see Sharma, 0026) and monitor one or more operational characteristics (e.g., temperature) of the solid state drive 100.  the operation monitor module 204 monitors the sensor data generated by the one or more operational characteristic sensors 130 (0027).
 
9.	Claims 14, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190050153, published Feb 2019) and in view of Gwin (US 9804796) and Tzafrir (20130290600) and further in view of Lieber (US 20150213896)

Claim 14.    Yang discloses A storage device (e.g., NVM 102 may include multiple memory cells configured to be accessed as a 
group or accessed individually, para 0029), comprising:
memory having a plurality of first and second cells, each of the second cells being configured to store more bits than each of the first cells (e.g., blocks of dies 104 of SSD 90 may be organized to store a single bit per cell (herein referred to as single-bit-per-cell or SBC) or to store multiple bits per cell (herein referred to as multiple-bits-per-cell or MBC), para 0032-0033 Fig. 2 and 3; including a plurality of MBC blocks and SBC blocks, 0035);  and

a controller configured to store data in the first cells in response to a write command from a host device (e.g., Controller 100 manages operations of SSD 90, such as writes to and reads from NVM 102, 0025 Fig. 1),

	at a transfer rate wherein the transfer rate is a function of a temperature of the second cells (e.g., temperature sensor is above a start throttling threshold.  During thermal throttling, if SBC blocks are not available, then sub-system 510 selects MBC blocks and conducts writes to these MBC blocks in a SBC mode. 0036; writing to blocks in a SBC mode is faster in comparison to writing in a MBC mode.  For example, writing a page of block in a SLC mode is faster in comparison to writing a page of a block in a TLC mode, 0037; faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling, 0037; block assignment table may be incorporated into a garbage collection module to fold blocks during garbage collection, 0054).

	Such that the transfer rate is higher when the temperature is above a threshold and lower when the temperature is below the threshold (e.g., temperature sensor is above a start throttling threshold.  During thermal throttling, if SBC blocks are not available, then sub-system 510 selects MBC blocks and conducts writes to these MBC blocks in a SBC mode. 0036; writing to blocks in a SBC mode is faster in comparison to writing in a MBC mode.  For example, writing a page of block in a SLC mode is faster in comparison to writing a page of a block in a TLC mode, 0037; faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling, 0037; block assignment table may be incorporated into a garbage collection module to fold blocks during garbage collection, 0054).

	a sensor configured to measure a temperature (e.g., temperature sensor 106 for measuring the operating temperature of an individual die 104, 0024 Fig. 1).

Yang does not disclose, but Gwin discloses 	
	perform a data transfer; and decreases to a second transfer rate smaller than the first transfer rate when the temperature does not exceed the threshold (e.g., In the normal mode of operation 202, the SSD 104 maintains the temperature within the SSD 104 to be at or below the lower threshold temperature 120, col 3:50-55); and
	 wherein the transfer rate increases to a first transfer rate when the temperature exceeds a threshold ; (e.g.,  to operate in the emergency mode 204 shutdowns and/or throttling of read/write operations in the SSD 104 may be reduced and pending I/O operations may be completed expeditiously by performing the pending I/O operations at rate that is greater than normal rate of performing the I/O operations, col 4:25-30 Fig. 2);

	wherein the data transfer the measured temperature of the second cells reaches a maximum write temperature threshold greater than the temperature threshold(e.g., determines whether the temperature of the SSD 104 is greater than the upper threshold temperature. If so (“Yes” branch 422), the emergency mode application 112 decreases the rate at which read and write operations are performed, col 5:30-35 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with  Gwin, providing the benefit of to operate in the emergency mode 204 shutdowns and/or throttling of read/write operations in the SSD 104 may be reduced and pending I/O operations may be completed expeditiously (see Gwin, col 4:25-30) the life expectancy (i.e., the lifespan) of the SSD 104 is optimized (col 3:50-60).

Yang in view of Gwin does not disclose, but Tzafrir discloses 	
	to transfer the data from the first cells to the second cells (e.g., Data that has been stored in the storage block 238 may be transferred to the storage block 239, 0031 Fig. 2).
		continues until (e.g., controller 108 may be further configured to detect that a first temperature associated with the first die is equal to or exceeds a temperature threshold. In response to detecting that the first temperature is equal to or exceeds the temperature threshold, the controller 108 may be configured to redefine the metablock to form a redefined metablock that includes a second plurality of storage blocks. The redefined metablock may exclude all storage blocks located in the first die., 0021).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with  Gwin, with Tzafrir, providing the benefit of  to cool the data storage device 102 without completely stopping all data transfer to and from the data storage device 102 (see Tzafrir, 0012, 0006).

Yang in view of Gwin and Tzafrir does not disclose, but Lieber discloses 	
disable storing the data in the first cells when an amount of free space in the first cells reduces below a free space threshold (e.g., If there is not enough free space available in the SLC mode hybrid storage elements 405 of the main storage (MS) section 403, the method proceeds with an operation 507 to write the host data in MLC mode to the MLC mode hybrid storage elements 407 in the main storage (MS) section 403, 0049 Fig. 4, 5).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with Gwin, Tzafrir with Lieber, providing the benefit of determining whether an SLC data write operation is to be directed to SLC storage elements in the intermediate storage (IS) section 401 or to SLC mode hybrid storage elements 405 in the main storage (MS) section 403 (see Lieber, 0047), programming the data received at the computer memory in the less stressed single-level-cell mode section of the computer memory (0003) holding enough host data in single-level cell (SLC) mode before completing an MLC programming step to ensure data recoverability (0002),  in addition to providing the safe-zone for storing host data, the SLC blocks of the intermediate storage (IS) section 401 can be used by the memory device 300 to provide burst performance to the host computer system 303. More specifically, because SLC storage elements can be programmed/written faster than MLC/hybrid storage elements, operating the memory device 300 to write more host data to the SLC storage elements of the intermediate storage (IS) section 401, as opposed to the MLC hybrid storage elements 407 of the main storage (MS) section 403, will increase the speed of the host data program/write operation, thereby freeing up the memory sooner for a subsequent operation to provide the burst performance (0041).

Claim 15.   Yang does not disclose, but Gwin discloses 	
	wherein the controller is configured to disable transferring the data from the first cells to the second cells when the temperature reaches a maximum write temperature threshold for the second cells (e.g.,  to operate in the emergency mode 204 shutdowns and/or throttling of read/write operations in the SSD 104 may be reduced and pending I/O operations may be completed expeditiously by performing the pending I/O operations at rate that is greater than normal rate of performing the I/O operations, col 4:25-30 Fig. 2);

	the transfer of the data from the first cells to the second cells based on the temperature of the second cells exceeding a maximum write temperature threshold (e.g., determines whether the temperature of the SSD 104 is greater than the upper threshold temperature. If so (“Yes” branch 422), the emergency mode application 112 decreases the rate at which read and write operations are performed, col 5:30-35 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with  Gwin, providing the benefit of to operate in the emergency mode 204 shutdowns and/or throttling of read/write operations in the SSD 104 may be reduced and pending I/O operations may be completed expeditiously (see Gwin, col 4:25-30) the life expectancy (i.e., the lifespan) of the SSD 104 is optimized (col 3:50-60).

Yang in view of Gwin does not disclose, but Tzafrir discloses 	
	Disable transferring the data from the first cells to the second cells (e.g., controller 108 may be further configured to detect that a first temperature associated with the first die is equal to or exceeds a temperature threshold. In response to detecting that the first temperature is equal to or exceeds the temperature threshold, the controller 108 may be configured to redefine the metablock to form a redefined metablock that includes a second plurality of storage blocks. The redefined metablock may exclude all storage blocks located in the first die., 0021).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with  Gwin, with Tzafrir, providing the benefit of  to cool the data storage device 102 without completely stopping all data transfer to and from the data storage device 102 (see Tzafrir, 0012, 0006).


Claim 17.    Yang discloses wherein the first cells comprise single level cells (SLCs), and wherein the second cells comprise one of multiple level cells (MLCs), triple level cells (TLCs), quad level cells (QLCs), or penta level cells (PLCs) (e.g., to TLC block(s) to available spare SLC block(s), 0047, 0058)..

Claim 18.    Yang discloses wherein the first cells comprise multiple level cells (MLCs), and the controller is configured to store one bit in each of the MLCs (e.g., controller may select a TLC block and program the selected TLC block in a SLC mode, 0036).

9.	Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20190050153, published Feb 2019) and in view of Gwin (US 9804796) and Tzafrir (20130290600) and further in view of Lieber (US 20150213896) and Kuusilinna (US 20100231286)

Claim 19.    Yang discloses wherein the controller is configured to store data in the memory on different dies, and the controller is further configured identify the temperature of the second cells from a die having a highest temperature of the different dies (e.g., controller coupled to one or more flash dies, one or more temperature sensors proximate to the one or more flash dies, controller to periodically fetch a temperature reading from the one or more temperature sensors, 0004)..

Yang in view of Gwin and Tzafrir does not disclose, but Kuusilianna discloses 	 
having a highest temperature of the different dies (e.g., resource determined to have the highest temperature value in step 112, para 0056 Fig. 6).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with altering transferring speed among memory devices based on electrical power  by Gwin and Tzafrir with Kuusilianna, providing the benefit of thermal control in die structures (see Kuusilianna, 0001) by comparing temperature values of at least two thermal sensor and control activity of said dies (0007).

Claim 20. Yang in view of Gwin does not disclose, but Tzafrir discloses 	
	wherein the controller is further configured to throttle parallel access to the different dies when the temperature of the second cells is above a temperature threshold (e.g., controller 108 may be further configured to detect that a first temperature associated with the first die is equal to or exceeds a temperature threshold. In response to detecting that the first temperature is equal to or exceeds the temperature threshold, the controller 108 may be configured to redefine the metablock to form a redefined metablock that includes a second plurality of storage blocks. The redefined metablock may exclude all storage blocks located in the first die., 0021;  transfer data that is stored in storage blocks of the particular die to replacement storage blocks of other dies , 0024).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with  Gwin, with Tzafrir, providing the benefit of  to cool the data storage device 102 without completely stopping all data transfer to and from the data storage device 102 (see Tzafrir, 0012, 0006).

Other references:
1. Sundarrajan (US 20150067231 )
2. Pahwa (US 20180032275)
3.  Hung (US 20190018598 )

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive. 
For claims 1, 8 and 14, Applicant argues that the cited references do not disclose the amended limitaitons (omitted for clarity).

In this OA, Gwin and Tzafrir, in combination with Yang renders these limitations as obvious

	Specifically, Yang does not disclose, but Gwin discloses 	
	based on; not exceeding (e.g., In the normal mode of operation 202, the SSD 104 maintains the temperature within the SSD 104 to be at or below the lower threshold temperature 120, col 3:50-55); and
	 at a second transfer rate greater than the first transfer rate based on the temperature of the second cells exceeding the temperature threshold (e.g.,  to operate in the emergency mode 204 shutdowns and/or throttling of read/write operations in the SSD 104 may be reduced and pending I/O operations may be completed expeditiously by performing the pending I/O operations at rate that is greater than normal rate of performing the I/O operations, col 4:25-30 Fig. 2);

	the transfer of the data from the first cells to the second cells based on the temperature of the second cells exceeding a maximum write temperature threshold (e.g., determines whether the temperature of the SSD 104 is greater than the upper threshold temperature. If so (“Yes” branch 422), the emergency mode application 112 decreases the rate at which read and write operations are performed, col 5:30-35 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with  Gwin, providing the benefit of to operate in the emergency mode 204 shutdowns and/or throttling of read/write operations in the SSD 104 may be reduced and pending I/O operations may be completed expeditiously (see Gwin, col 4:25-30) the life expectancy (i.e., the lifespan) of the SSD 104 is optimized (col 3:50-60).


Yang in view of Gwin does not disclose, but Tzafrir discloses 	
	to transfer the data from the first cells to the second cells (e.g., Data that has been stored in the storage block 238 may be transferred to the storage block 239, 0031 Fig. 2).
		disable (e.g., controller 108 may be further configured to detect that a first temperature associated with the first die is equal to or exceeds a temperature threshold. In response to detecting that the first temperature is equal to or exceeds the temperature threshold, the controller 108 may be configured to redefine the metablock to form a redefined metablock that includes a second plurality of storage blocks. The redefined metablock may exclude all storage blocks located in the first die., 0021).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the faster writes in a SBC mode in comparison to a MBC mode reduces the impact to performance caused by thermal throttling incorporating in to garbage collection as disclosed by Yang, with  Gwin, with Tzafrir, providing the benefit of  to cool the data storage device 102 without completely stopping all data transfer to and from the data storage device 102 (see Tzafrir, 0012, 0006).

	Claims 8 and 14 are argues for reasons similar to claim 1, addressed above.
	Applicant’s arguments for claims 2-7, 9-13 and 15-20 are based on dependency from claims 1, 8 and 14, addressed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135